PER CURIAM.
The question involved in the instant appeal, viz., whether certain employees of the defendant company were engaged in interstate commerce or in the production of goods for interstate commerce within the meaning of the Fair Labor Standards Act of 1938 (52 Stat. 1060), is so closely analogous to the question recently decided by this court in Blumenthal v. Girard Trust Co. that it is unnecessary for us to repeat what was said there. See Blumenthal v. Girard Trust Co., 3 Cir., 141 F.2d 849, and cases there cited.
The judgment of the District Court is affirmed.